Exhibit 10.22

EMPLOYMENT AGREEMENT

          THIS AGREEMENT entered into this ____ day of _________, 2006, by and
between FIRST FEDERAL SAVINGS AND LOAN ASSOCIATION OF CHARLESTON (the
“Association”), FIRST FINANCIAL HOLDINGS, INC. and _______________________ (the
“Employee”).

          WHEREAS, Employee is an employee of First Financial Holdings, Inc. or
its subsidiaries, the Association, First Southeast Insurances Services, Inc. or
Kimbrell Insurance Group, Inc. (collectively, “First Financial”);

          WHEREAS, First Financial wishes to assure itself of the services of
Employee for the period provided in this Agreement; and

          WHEREAS, the Employee is willing to serve in the employ of First
Financial on a full-time basis for said period;

          WHEREAS, the Confidential Information (as defined in Section 10 below)
is a unique and valuable asset of First Financial, acquired at great expense by
First Financial, and any disclosure or other use of such information other than
for the sole benefit of First Financial would be wrongful and would cause
irreparable harm to First Financial;

          NOW THEREFORE, in consideration of the mutual covenants herein
contained, and upon the other terms and conditions hereinafter provided, the
parties hereby agree as follows:

          1.          Employment.  The Employee is employed as
_________________________ of First Financial.  The Employee shall render
administrative and management services to First Financial such as are
customarily performed by persons situated in a similar executive capacity.  He
shall also promote, by entertainment or otherwise, as and to the extent
permitted by law, the business of First Financial.  The Employee’s other duties
shall be such as the Board of Directors of First Financial may from time to time
reasonably direct, including normal duties as an officer of First Financial.

          2.          Base Compensation.  First Financial agrees to pay the
Employee during the term of this Agreement a salary at the rate of $___________
per annum, payable in cash not less frequently than monthly.  Such rate of
salary, or increased rate of salary, if any, as the case may be, shall be
reviewed by the Board of Directors of First Financial no less often than
annually.

          3.          Employee Benefits, Etc.  (a)    The Employee shall be
entitled to participate in any plan of First Financial relating to pension,
profit-sharing, or other retirement benefits and medical coverage or
reimbursement plans that First Financial may adopt for the benefit of its
employees.

--------------------------------------------------------------------------------




                       (b)          The Employee shall be eligible to
participate in any fringe benefit program that is commensurate with the
responsibilities and functions to be performed by the Employee under this
Agreement; provided, however, that any determination regarding the Employee’s
eligibility for any specific benefit program shall be reserved to the Board of
Directors of First Financial or its designee.  First Financial shall reimburse
Employee for all reasonable and properly substantiated out-of-pocket expenses
that Employee shall incur in connection with his services for First Financial.

          4.          Term.  The initial term of employment under this Agreement
shall be for the period commencing ___________ and ending __________.  The said
12-month period of employment may be extended for an additional 12 full calendar
months by action of the Board of Directors at the __________ meeting of the
Board of Directors and at each succeeding September meeting of the Board of
Directors.

          5.          Loyalty; Noncompetition.  (a)  The Employee shall devote
his full time and best efforts to the performance of his employment under this
Agreement.  During the term of this Agreement, the Employee shall not, at any
time or place, either directly or indirectly, engage in any business or activity
in competition with the business affairs or interests of First Financial or be a
director, officer or employee of or consultant to any bank, savings and loan
association, credit union or similar thrift, savings bank or financial
institution.

                       (b)          Upon termination of this Agreement for any
reason other than the reasons set forth in paragraph 8 of this Agreement, for a
period of 12 months from the termination of this Agreement, the Employee shall
not at any time or place, either directly or indirectly, engage in any business
or activity in competition with the business affairs or interests of First
Financial or be a director, officer or employee of or consultant to any bank,
savings and loan association, credit union or similar thrift, savings bank or
financial institution in an area within a fifty (50) mile radius of any office
of any subsidiary or affiliate of First Financial.

                       (c)          During the term of this Agreement, nothing
in the foregoing subparagraphs in this paragraph 5 shall apply to subsidiaries
and affiliates of First Financial or shall be determined to prevent or limit the
right of the Employee to invest in the capital stock or other securities of any
business dissimilar from that of First Financial or solely as a passive investor
in any business.

                       (d)          Directly or indirectly engaging in any
business or activity in competition with the business affairs or interests of
First Financial shall include engaging in business as owner, partner, agent or
employee of any person, firm or corporation engaged in such business
individually or as beneficiary by interest in any partnership, corporation or
other business entity or in being interested directly or indirectly in any such
business conducted by any person, firm or corporation.

--------------------------------------------------------------------------------




                       (e)          In the event of violation by Employee of
this Agreement for loyalty and noncompetition, the Employee will be subject to
damages and because of the relationship of employer and employee, it is hereby
agreed injunctive relief is necessary for First Financial, as employer, to
enforce these provisions of the Agreement to protect its business and good will.

          6.          Paid Time Off (PTO) and Catastrophic Leave (CAT).  At such
reasonable times as the Board of Directors of First Financial shall in its
discretion permit, the Employee shall be entitled, without loss of pay, to
absent himself voluntarily from the performance of his employment under this
Agreement, all such voluntary absences to count as vacation time; provided that:

                       (a)          The Employee shall be entitled to any annual
PTO in accordance with the policies as periodically established by the Board of
Directors of First Financial, which shall in no event be less than the current
policies of First Financial.

                       (b)          The timing of PTO shall be scheduled in a
reasonable manner by the Employee.  The Employee shall not be entitled to
receive any additional compensation from First Financial on account of his
failure to take PTO; nor shall he be entitled to accumulate unused PTO from one
calendar year to the next except to the extent authorized by the Board of
Directors for senior management officials of First Financial.

                       (c)          In addition to the aforesaid paid PTO, the
Employee shall be entitled without loss of pay, to absent himself voluntarily
from the performance of his employment with First Financial for such additional
period of time and for such valid and legitimate reasons as the Board of
Directors in its discretion may determine.  Further, the Board of Directors
shall be entitled to grant to the Employee a leave or leaves of absence with or
without pay at such time or times and upon such terms and conditions as the
Board in its discretion may determine.

                       (d)          In addition, the Employee shall be entitled
to annual CAT leave as established by the Board of Directors for senior
management officials of First Financial.  In the event any CAT leave time shall
not have been used during any year, such leave shall accrue to subsequent years
only to the extent authorized by the Board of Directors.  Upon termination of
his employment, the Employee shall not be entitled to receive any additional
compensation from First Financial for unused CAT leave.

--------------------------------------------------------------------------------




          7.          Termination and Termination Pay.

          This Agreement shall be terminated upon the following occurrences:

                       (a)          The death of the Employee during the term of
this Agreement, in which event the Employee’s estate shall be entitled to
receive the compensation due the Employee through the last day of the calendar
month in which his death shall have occurred.

                       (b)          This Agreement may be terminated at any time
by a decision of the Board of Directors of First Financial for conduct not
constituting termination for “Just Cause,” as defined in subparagraph (c) of
this paragraph 7 or by the Employee upon sixty (60) days written notice to First
Financial, as the case may be.  In the event this Agreement is terminated by the
Board of Directors without Just Cause, First Financial shall be obligated to
continue to pay the Employee his salary (as set forth in paragraph 2 of this
Agreement) up to the date of termination of the term (including any renewal
term) of this Agreement.  In the event this Agreement is terminated by the
Employee, the compensation and benefits will be terminated upon the effective
date of the employment termination or as may otherwise be determined by the
Board of Directors.

                       (c)          First Financial reserves the right to
terminate this Agreement at any time for Just Cause.  Termination for “Just
Cause” shall mean termination for personal dishonesty, incompetence, willful
misconduct, breach of a fiduciary duty involving personal profit, intentional
failure to perform stated duties, willful violation of any law, rule or
regulation (other than a law, rule or regulation relating to a traffic violation
or similar offense), final cease-and-desist order, termination under the
provisions of subparagraphs (d) and (e) below, or material breach of any
provision of this Agreement.  Subject to the provisions of paragraph 10 hereof,
in the event this Agreement is terminated for Just Cause, First Financial shall
only be obligated to continue to pay the Employee his salary up to the date of
termination.

                       (d)(i)       If the Employee is suspended and/or
temporarily prohibited from participating in the conduct of the Association’s
affairs by a notice served under Section 8(e)(3) or (g)(1) of the Federal
Deposit Insurance Act (“FDIA”) (12 U.S.C. Section 1818(e)(3) and (g)(1)), the
Association’s obligations under the Agreement shall be suspended as of the date
of service, unless stayed by appropriate proceedings.  If the charges in the
notice are dismissed, the Association may in its discretion (a) pay the Employee
all or part of the compensation withheld while its contract obligations were
suspended and (b) reinstate (in whole or in part) any of its obligations that
were suspended.  Any suspended amounts that the Association later determines to
pay the Employee shall be paid to him as soon as practicable after the
Association’s determination.

                           (ii)      If the Employee is removed and/or
permanently prohibited from participating in the conduct of the Association’s
affairs by an order issued under Section 8(e)(4) or (g)(1) of the FDIA (12 U.S.C
Section 1818(e)(4) or (g)(1)), all obligations of the Association under the
Agreement shall terminate as of the effective date of the order, but vested
rights of the contracting parties shall not be affected.

--------------------------------------------------------------------------------




                       (e)          If the Association is in default (as defined
in Section 3(x)(1) of the FDIA (12 U.S.C. Section 1813(3)(x)(1)), all
obligations under this Agreement shall terminate as of the date of default, but
this paragraph shall not affect any vested rights of the parties.

                       (f)          All obligations under this Agreement may be
terminated:  (i)  by the Director of the Office of Thrift Supervision (the
“Director”) or his or her designee at the time the Federal Deposit Insurance
Corporation enters into an agreement to provide assistance to or on behalf of
the Association under the authority contained in Section 13(c) of the FDIA (12
U.S.C. Section 1823(c)),  or (ii) by the Director, or his or her designee at the
time the Director or such designee approves a supervisory merger to resolve
problems related to operation of the Association or when the Association is
determined by the Director to be in an unsafe or unsound condition.  Any rights
of the parties that have already vested, however, shall not be affected by such
action.

                       (g)          If, after a “Change of Control” (as
hereinafter defined) of the Association or First Financial, the Association
shall terminate the employment of the Employee during the period of employment
under this Agreement for any reason other than Just Cause, as defined in
subparagraph (c) of this paragraph 7, or the Employee voluntarily terminates his
employment within twelve (12) months following the effective date of the Change
in Control following any change in the present capacity or circumstances in
which the Employee is employed as set forth in paragraph 1 of this Agreement, or
cause a reduction in the Employee’s responsibilities or authority or
compensation or other benefits provided under this Agreement without the
Employee’s written consent, then First Financial shall pay to the Employee and
provide the Employee, or to his beneficiaries, dependents and estate, as the
case may be, with the following:

                                      (i)          First Financial shall pay to
the Employee an amount equal to 2.99 times the Employee’s then current salary. 
Such payment shall be paid over the 12 month period following the Employee’s
termination of employment with the Association, in accordance with the
Association’s customary payroll practices.

                                      (ii)         During the period of 36
calendar months beginning with the event of the Employee’s termination of
employment, the Employee, his dependents, beneficiaries and estate shall
continue to be covered under all employee benefit plans of First Financial,
including without limitation First Financial’s pension plan, life insurance and
health insurance as if the Employee was still employed during such period under
this Agreement.

--------------------------------------------------------------------------------




                                      (iii)        If and to the extent that
benefits or service credit for benefits provided by subparagraph (g)(ii) of this
paragraph 7 shall not be payable or provided under any such plans to the
Employee, his dependents, beneficiaries and estate, by reason of his no longer
being an employee of First Financial as a result of termination of employment,
First Financial shall itself pay or provide for payment of such benefits and
service credit for benefits to the Employee, his dependents, beneficiaries and
estate.  Except as provided in the following sentence, all payments under this
Paragraph 7(g)(ii) shall be made no later than the December 31 of the second
calendar year following the calendar year in which the Employee terminates
employment with the Association.   Any payment relating to the Employee’s
benefit under First Federal’s qualified pension plan shall commence on the
date(s) on which payments under First Financial’s qualified pension plan or
successor plan are made, in accordance with the Employee’s form of benefit
distribution under that Plan.

                                      (iv)        If the Employee elects to have
benefits commence prior to the normal retirement age under the qualified pension
plan or any successor plan maintained by First Financial and thereby incurs an
actuarial reduction in his monthly benefits under such plan, First Financial
shall itself pay or provide for payment to the Employee of the difference
between the amount that would have been paid if the benefits commenced at normal
retirement age and the actuarially reduced amount paid upon the early
commencement of benefits.    However, if at the time of the Employee’s
termination of employment with the Association (other than on account of death
or disability) he is a “specified employee” within the meaning of Code Section
409A(a)(2)(B)(i), then payments under this paragraph 7(g)(iv) shall commence not
earlier than 185 days after the Employee terminates employment, with any
payments delayed on account of this sentence paid with the first payment
permitted hereunder.

                                      (v)         First Financial shall pay all
legal fees and expenses which the Employee may incur as a result of First
Financial’s contesting the validity or enforceability of this Agreement that
results in a legal judgment in his favor or legal settlement and the Employee
shall be entitled to receive interest thereon for the period of any delay in
payment from the date such payment was due at the rate determined by adding two
hundred (200) basis points to the six (6) month Treasury Bill rate.

                                      (vi)        The Employee shall not be
required to mitigate the amount of any payment provided for in this Agreement by
seeking other employment or otherwise nor shall any amounts received from other
employment or otherwise by the Employee offset in any manner the obligations of
First Financial hereunder.

                                      (vii)       Notwithstanding the preceding
paragraphs of this subparagraph (g), in the event that the aggregate payments or
benefits to be made or afforded to the Employee under this Agreement, together
with any other payments or benefits received or to be received by Employee in
connection with a Change in Control, would be deemed to include an “excess
parachute payment” under Section 280G of the Internal Revenue Code of 1986, as
amended (“Code”), then, at the election of the Employee, (a) such payments or
benefits shall be payable or provided to the Employee over the

--------------------------------------------------------------------------------




minimum period necessary to reduce the present value of such payments or
benefits to an amount which is one dollar ($1.00) less than three (3) times the
Employee’s “base amount” under Section 280G(b)(3) of the Code or (b) the
payments or benefits to be provided under this subparagraph (g) shall be reduced
to the extent necessary to avoid treatment as an excess parachute payment with
the allocation of the reduction among such payments and benefits to be
determined by the Employee.

                                      (viii)      For purposes of Sections
7(g)(iii) and (iv),  the Employee shall not be considered to have experienced a
termination of employment unless such termination also constitutes a “separation
from service” within the meaning of Code Section 409A(a)(2)(A)(i).

          8.          Change of Control.   A “Change of Control” shall be deemed
to have occurred, if:

                                      (a)          There occurs a change in
control of the Association or First Financial within the meaning of the Home
Owner’s Loan Act of 1933 and Part 574 of the OTS Regulations (12 C.F.R. Part
574);

                                      (b)          Any person (as such term is
used in Sections 13(d) and 14(d)(2) of the Securities Act of 1934) is or becomes
the beneficial owner, directly or indirectly, of securities of First Financial
or the Association representing 25% or more of the combined voting power of
First Financial’s or the Association’s then outstanding securities;

                                      (c)          The membership of the board
of directors of First Financial or the Association changes as the result of a
contested election, such that individuals who were directors at the beginning of
any twenty-four (24) month period (whether commencing before or after the date
of adoption of this Agreement) do not constitute a majority of the Board at the
end of such period; or

                                      (d)          Shareholders of First
Financial or the Association approve a merger, consolidation, sale or
disposition of all or substantially all of First Financial’s or the
Association’s assets, or a plan of partial or complete liquidation.

          9.          Disability.  In addition to other compensation or benefits
the Employee may be entitled to under this Agreement, if the Employee shall
become disabled or incapacitated to the extent that he is unable to perform the
duties of his position, he shall be eligible to participate in First Financial’s
long-term disability plan as established by the Board of Directors for employees
and management personnel, or any other disability plan which may be established
by the Board of Directors for management personnel.  Upon returning to active
full-time employment, the Employee’s full compensation as set forth in paragraph
2 of this Agreement entitled “Base Compensation” shall be reinstated.

--------------------------------------------------------------------------------




In the event that said Employee returns to active employment on other than a
full-time basis, then his compensation (as set forth in paragraph 2 of this
Agreement entitled “Base Compensation”) shall be reduced in proportion to the
time spent in said employment.  However, if he is again unable to perform the
duties of his position hereunder due to illness or other incapacity, he must
have been engaged in active full-time employment for at least twelve (12)
consecutive months immediately prior to such later absence or inability in order
to qualify for the full or partial continuance of his salary under this
paragraph.

          10.          Definitions.  For purposes of this Agreement, the
following terms shall have the following meanings:

                         (a)          “Confidential Information” means
information belonging to First Financial, whether reduced to writing (or in a
form from which such information can be obtained, translated or derived into
reasonably usable form) or maintained in Employee’s memory, which derives
independent economic value from not being readily known to or ascertainable by
proper means by others who can obtain economic value from the disclosure or use
of such information, including without limitation, financial information,
reports and forecasts; inventions, improvements and other Intellectual Property;
Trade Secrets (as defined herein); know-how; software and related code; market
or sales information or plans; Customer (as defined herein) lists, including
without limitation information concerning the assets, wealth or other personal
or financial information regarding a Customer; and business plans, prospects and
opportunities (such as possible acquisitions or dispositions of businesses or
facilities) which have been discussed or considered by First Financial’s
management.  Confidential Information includes information developed by Employee
in the course of employment by First Financial, as well as other information to
which Employee may have access in connection with employment by First
Financial.  Confidential Information also includes the confidential information
of others with which First Financial has a business relationship. 
Notwithstanding the foregoing, Confidential Information does not include
information in the public domain, unless due to breach of Employee’s obligations
under this Agreement.

                         (b)          “Intellectual Property” means any
invention, product, market or business plan, process, program, software,
formula, method, work of authorship or other information or thing that is unique
and of value to First Financial, in First Financial’s reasonable judgment.

          11.          Confidentiality.  Employee understands and agrees that
employment creates a relationship of confidence and trust between Employee and
First Financial with respect to all Confidential Information.  At all times,
both during Employee’s employment with First Financial and after its
termination, Employee will keep in confidence and trust all such Confidential
Information, and will not use or disclose any such Confidential Information
without the written consent of First Financial, for any purpose, except as may
be necessary in the ordinary course of performing Employee’s duties to First
Financial.  Upon termination of Employee’s employment with First Financial for
any reason, Employee will return all Confidential Information to First
Financial, including any original, computerized or duplicated records or
portions of records.

--------------------------------------------------------------------------------




          12.          Intellectual Property.  Any Intellectual Property created
by Employee with any of First Financial’s resources or assistance, in whole or
in part, during employment with First Financial and which pertains to the
business of First Financial is the property of First Financial.  Employee hereby
assigns to First Financial all right, title and interest in and to such
Intellectual Property, including without limitation copyrights, trademarks,
service marks and patents in or to such Intellectual Property, and agrees to
sign patent applications and assignments thereof without additional
compensation.

          13.          Expenses to Enforce Agreement.  In the event any dispute
shall arise between the Employee and the Association or First Financial as to
the terms or interpretation of this Agreement, whether instituted by formal
legal proceedings or otherwise, including any action taken by Employee in
defending against any action taken by the Association or First Financial, the
prevailing party shall be reimbursed for all costs and expenses, including
reasonable attorney’s fees, arising from such dispute, proceedings or actions. 
Such reimbursement shall be paid within 10 days of the furnishing to the
non-prevailing party of written evidence, which may be in the form of a
cancelled check or receipt, among other things, of any costs or expenses
incurred by the prevailing party.  Any such request for reimbursement shall be
made more frequently than at 60-day intervals.

          14.          Successor and Assigns.  (a)  This Agreement shall inure
to the benefit of and be binding upon any corporate or other successor of the
Association and First Financial which shall acquire, directly or indirectly, by
merger, consolidation, purchase or otherwise, all or substantially all of the
assets of the Association or First Financial.

                         (b)          Since First Financial is contracting for
the unique and personal skills of the Employee, the Employee shall be precluded
from assigning or delegating his rights or duties hereunder without first
obtaining the written consent of First Financial.

          15.          Amendments.  No amendments or additions to this Agreement
shall be binding unless in writing and signed by the parties hereto, except as
herein otherwise provided.

          16.          Applicable Law.  This Agreement shall be governed in all
respects whether as to validity, construction, capacity, performance or
otherwise, by the laws of South Carolina, except to the extent that Federal law
shall be deemed to apply.  This Agreement is intended to comply with the
requirements of Section 563.39 of the OTS Regulations (12 C.F.R. Section 563.39)
and to the extent it conflicts with the provisions of that Section, Section
563.39 shall control.  Any payments made to the Employee pursuant to this
Agreement, or otherwise, shall be subject to and conditioned upon compliance
with Section 18(k) of the FDIA (12 U.S.C. Section 1828(k)) and any regulations
promulgated thereunder.

--------------------------------------------------------------------------------




          17.          Severability.  The provisions of this Agreement shall be
deemed severable and the invalidity or unenforceability of any provision shall
not affect the validity or enforceability of the other provisions hereof.

          IN WITNESS WHEREOF, the parties have executed this Agreement on the
day and year first hereinabove written.

 

 

FIRST FEDERAL SAVINGS AND LOAN
ASSOCIATION OF CHARLESTON

 

 

 

 

 

 

 

 

ATTEST:

 

By

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

A. Thomas Hood

--------------------------------------------------------------------------------

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

FIRST FINANCIAL HOLDINGS, INC.

 

 

 

 

 

 

 

 

ATTEST:

 

By

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

A. Thomas Hood

--------------------------------------------------------------------------------

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

WITNESS:

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

 

Employee

9/06

 

 

 


--------------------------------------------------------------------------------